Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 1 of 30 PageID #: 7747




                             UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF NEW YORK

  STEVEN B. BARGER, an individual                   Case No. EDNY: 1:17-cv-4869-FB-LB

                     Plaintiff

                     v.                          PLAINTIFF’S NOTICE OF MOTION FOR
                                                 NEW TRIAL PURSUANT TO FED. R. CIV. P.
  FIRST DATA CORPORATION et al.                  59 AND MEMORANDUM
                     Defendants.


        PLEASE TAKE NOTICE that Steven B. Barger’s (“Barger” or “Plaintiff”), for the

 reasons set forth more fully herein, pursuant to Fed. R. Civ. P. 59 moves this Court before the

 Honorable Frederic Block, United States District Judge, in the United States Courthouse located

 at 225 Cadman Plaza East, Brooklyn, New York, on a date to be set by the Court, for an Order

 pursuant to Rule 59(a) granting a new trial of all matters in the above referenced case.

 DATED          October 22, 2019               Respectfully Submitted,

                                               THE LAW OFFICE OF SHAWN SHEARER, P.C.

                                               ____/s/ Shawn Shearer_____________
                                               Shawn Shearer (admitted pro hac vice)
                                               3839 McKinney Avenue #155-254
                                               Dallas, TX 75204
                                               T: (972) 803-4499
                                               shawn@shearerlaw.pro

                                               ZEITLIN & ZEITLIN, P.C.
                                               David Zeitlin
                                               50 Court Street, Suite 506
                                               Brooklyn, NY 11201
                                               T: (718) 596-6815Street, Suite 506
                                               david@zeitlinlawfirm.com

                                               Attorneys for Plaintiff
                                               Steven B. Barger
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 2 of 30 PageID #: 7748



                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NEW YORK

  STEVEN B. BARGER, an individual       Case No. EDNY: 1:17-cv-4869-FB-LB

                 Plaintiff

                 v.

  FIRST DATA CORPORATION et al.

                 Defendants.




     MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR NEW TRIAL
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 3 of 30 PageID #: 7749




                                                          TABLE OF CONTENTS



 I.           INTRODUCTION............................................................................................................. 1
 II.          RULE 59 AND INSTRUCTION STANDARDS ............................................................ 1
 III.         LAW/ARGUMENT – PLAINTIFF IS ENTITLED TO A NEW TRIAL ................... 2
      A.      A new trial is warranted as Plaintiff was denied discovery pursuant to Rule 30(b)(6)
              that would have produced evidence to impeach Defendants’ witnesses testifying as
              to Plaintiff’s performance before surgery and during his recovery............................. 2

      B.      A new trial should be granted as the Court abused its discretion by allowing
              Defendants to present evidence contrary to Defendants’ admissions in their Answer.
              ............................................................................................................................................. 3

      C.      A new trial should be granted as the Court failed to rule, and provide its reasons for
              decision, as to Plaintiff’s Motion Pursuant to Fed. R. Civ. P. 56. ................................. 4

      D.      A new trial should be granted on Plaintiff’s ADA claim because the jury verdict is
              contrary to the overwhelming evidence. ......................................................................... 4

      E.      A new trial should be granted due to defense counsel’s intimidating tactics towards
              the jury during closing arguments. ................................................................................. 6

      F.      A new trial should be granted because of defense counsel’s conduct intimidating
              witnesses not to testify at trial. ......................................................................................... 6

      G. If new trial should be granted a new judge should be assigned because of the prior
         relationship between Mr. DiLorenzo, defense counsel, and Judge Block. .................. 7

      H. A new trial should be granted because of jury confusion as to questions of law
         regarding the Plaintiff’s status as being on FMLA leave at the relevant times in
         January 2017. .................................................................................................................... 9

      I.      A new trial should be granted as the Court improperly instructed the jury
              regarding Plaintiff’s claims under the FMLA.............................................................. 11

           1. A new trial should be granted because the Court failed to instruct the jury
              regarding Plaintiff’s claim of RETALIATION by Defendants for his exercise of his
              FMLA entitlement to be restored to his position or an equivalent position. ............. 12

           2. A new trial should be granted because the Court’s instruction to the jury regarding
              Plaintiff’s claim of INTERFERENCE was inconsistent with the law and the factual
              burden of proof borne by the Defendants..................................................................... 15

 PLAINTIFF’S MOTION FOR A NEW TRIAL                                            i
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 4 of 30 PageID #: 7750



          a. The FMLA Instruction failed to instruct properly regarding 29 C.F.R. §825.214 ... 19

          b. The FMLA Instruction failed to instruct properly regarding 29 C.F.R. §825.216 ... 19

          c. The FMLA Instruction failed to instruct as to the obligation to restore upon
             acceptance of the physician’s return to work authorization ....................................... 21

          d. “Legitimate Business Reason” is not a defense and inclusion of that reference in the
             verbal presentation of the charge was an instruction error. ....................................... 22

     J.     A new trial should be granted as the jury’s verdict with respect to FMLA
            interference (i) is contrary to the overwhelming evidence and (ii) is contrary to the
            law as Defendants admit Plaintiff was restored to a position slated for lay-off in
            violation of 29 C.F.R. §825.216 ...................................................................................... 23

 IV.        CONCLUSION ............................................................................................................... 23

 EXHIBITS
 A          Trial Transcript (referenced pages)
 B          Plaintiff’s Proposed Instructions and Objections [ECF No. 122]
 C          September 13, 2019 Letters to Judge Block
            C-1     DiLorenzo E-mail and Letter to Judge Block
            C-2     Shearer Email and Letter to Judge Block
 D          Final Written Jury Charge [ECF No. 131]
 E          Barger and Marino Text Messages




 PLAINTIFF’S MOTION FOR A NEW TRIAL                                 ii
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 5 of 30 PageID #: 7751



                                                  TABLE OF AUTHORITIES
 Cases
 Abromson v. American Pac. Corp., 114 F.3d 898 (9th Cir. 1997) .................................................. 1
 Brumbalogh v. Camelot 427 F.3d 996 (6th Cir. 2005) .................................................................. 21
 Caballero v. City of Concord, 956 F.2d 204 (9th Cir. 1992) ........................................................... 2
 Cabrera v. Jakabovitz, 24 F.3d 372 (2d Cir. 1994) ...................................................................... 13
 Callison v. City of Philadelphia, 430 F.3d 117 (3d Cir. 2005) ..................................................... 22
 Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009) ............................................................... 9
 Chevron U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 561 U.S. 2247 (1984) ............................... 16
 Cosgrove v. Sears Roebuck Co., 9 F.3d 1033 (2d Cir. 1993) ....................................................... 14
 Desrosiers v. Flight Int’l, 156 F.3d 952 (9th Cir. 1998) .................................................................. 1
 Diaz v. Fort Wayne Foundry Corp. 131 F.3d 711 (7th Cir. 1997) .......................................... 14, 16
 Gordon v. Ny City Bd. Of Educ., 232 F.3d 111 (2d Cir. 2000)................................................. 1, 13
 Graziado v. Culinary Inst. Of Am., 817 F.3d 415 (2d Cir. 2016) ................................................. 15
 In re Aberl, 78 F.3d 241, 44 (6th Cir. 1996) .................................................................................. 17
 James v. Hyatt Regency Chicago, 707 F.3d 775 (7th Cir. 2013) ................................................... 21
 Keene Corp. v. United States, 508 U.S. 200 (1993) ..................................................................... 17
 LNC Investments, Inc. v. First Fidelity Bank, N.A. New Jersey, 173 F.3d 454 (2d Cir. 1999) 1, 18
 Marshall v. The Rawlings Co., 854 F.3d 368 (6th Cir. 2011) ....................................................... 22
 Morrison v. National Australia Bank, Ltd. . 561 U.S. 247 (2010) ............................................... 17
 Potenza v. City of New York, 365 F.3d 165 (2d Cir. 2004) .......................................................... 11
 Roy v. Volkswagen of America, 896 F.2d 1174 (9th Cir. 1990) ...................................................... 1
 Smith v. Blue Dot Services Co., 283 F.Supp. 368 (D.Kan 2008) .................................................. 22
 St. Mary’s Honor Center v. Hicks, 509 U.S. 502 (1993) .............................................................. 13
 United States v. Masotto¸73 F.3d 1233 (2d Cir. 1996) ................................................................... 1
 Woods v. START Treatment & Recovery Centers, Inc., 864 F.3d 158 (2d Cir. 2017)...... 11, 12, 13
 Statutes
 28 U.S.C. §144. ............................................................................................................................... 9
 28 U.S.C. §455. ............................................................................................................................... 9
 29 U.S.C. §2612 ...................................................................................................................... 15, 16
 29 U.S.C. §2614(a) ..................................................................................................... 11, 15, 16, 17
 29 U.S.C. §2614(b). ...................................................................................................................... 16
 29 U.S.C. §2615(a) ....................................................................................................................... 11
 29 U.S.C. §2617 ............................................................................................................................ 21
 Regulations
 29 C.F.R. §825.214 ............................................................................................... 12, 16, 18, 19, 23
 29 C.F.R. §825.216 ......................................................................................... 12, 16, 16, 19, 20, 22
 PLAINTIFF’S MOTION FOR A NEW TRIAL                                     iii
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 6 of 30 PageID #: 7752



 29 C.F.R. §825.300 ......................................................................................................... 1, 9, 10, 12
 Rules
 Fed. R. Civ. P. 8 .................................................................................................................... 3, 6, 14
 Fed. R. Civ. P. 30(b)(6)..................................................................................................... 2, 3, 6, 14
 Fed. R. Civ. P. 59 .................................................................................................................. 1, 6, 14
 Fed. R. Civ. P. 72 .................................................................................................................. 2, 6, 14




 PLAINTIFF’S MOTION FOR A NEW TRIAL                                    iv
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 7 of 30 PageID #: 7753



                                                 MEMORANDUM

     I.        INTRODUCTION

           A jury trial was held in this matter from September 16 – 24, 2019. A verdict for Defendant

 was returned by the jury. The Court entered a final judgment on September 26, 2019 [ECF No.

 133]. Plaintiff requests that the Court enter an Order granting a new trial.

     II.       RULE 59 AND INSTRUCTION STANDARDS

           A motion for a new trial under Fed. R. Civ. P. 59 may be granted because, inter alia, the

 verdict is contrary to the clear weight of the evidence, or errors were committed at trial. See Fed.

 R. Civ. P. 59. The court may grant a new trial to prevent, in the sound discretion of the trial

 court, a miscarriage of justice. Roy v. Volkswagen of Amer., 896 F.2d 1174, 1176 (9th Cir. 1990).

           Jury instructions must fairly and adequately cover the issues presented, correctly state the

 law, and must not be misleading. An error exists if the jury was misled about the correct legal

 standard or was otherwise inadequately informed regarding the controlling law. LNC

 Investments, Inc. v. First Fidelity Bank, N.A. New Jersey, 173 F.3d 454, 460 (2d Cir. 1999). An

 erroneous instruction requires a new trial unless the error was harmless. United States v.

 Masotto¸73 F.3d 1233, 1238 (2d Cir. 1996). If an instruction improperly directs the jury on a

 party’s burden of proof, “it is not harmless error because it goes directly to the plaintiff’s claim,

 and a new trial is warranted.”1 LNC Investments, 173 F.3d at 460; Gordon v. NY City Bd. Of

 Educ., 232 F.3d 111, 116 (2d Cir. 2000) “[I]n reviewing a civil jury instruction, the prevailing

 party is not entitled to have disputed factual questions resolved in its favor because the jury’s

 verdict may have resulted from a misapprehension of law rather than from factual determinations



 1
  Burden of proof instruction errors were made as to both the Plaintiff’s and the Defendant’s burdens on both the
 FMLA retaliation and FMLA interference claims raised by Plaintiff. Instruction errors also occurred as to the
 Court’s mid-trial ruling on 29 C.F.R. §825.300 prohibiting retroactive re-designation of Plaintiff’s leave dates.

 PLAINTIFF’S MOTION FOR A NEW TRIAL                       1
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 8 of 30 PageID #: 7754



 in favor of the prevailing party. See Caballero v. City of Concord, 956 F.2d 204, 206-07 (9th Cir.

 1992).2

     III.    LAW/ARGUMENT – PLAINTIFF IS ENTITLED TO A NEW TRIAL

        A. A new trial is warranted as Plaintiff was denied discovery pursuant to Rule
           30(b)(6) that would have produced evidence to impeach Defendants’ witnesses
           testifying as to Plaintiff’s performance before surgery and during his recovery.

        Throughout discovery, Plaintiff repeatedly sought, and was denied, an order for Defendant

 First Data to designate and produce corporate witnesses pursuant to Fed. R. Civ. P. 30(b)(6). See,

 e.g., ECF Nos. 46, 48, 49, 55. The Plaintiff filed a Motion Pursuant to Rule 72(a) [ECF No. 64]

 seeking review of the denial of Plaintiff’s ECF No. 55 motion to compel. 3 As predicted in that

 72(a) Motion, the Plaintiff was substantially prejudiced at trial from a lack of testimony from

 properly prepared 30(b)(6) witnesses on human resources topics. [See ECF 64 at Memo pgs 7 &

 11]4 Plaintiff was entitled as a matter of law to these depositions of prepared and educated

 witnesses testifying to corporate, not only individual, knowledge. Reilly v. Natwest Markets, 181

 F.4d 253, 268 (2d Cir. 1999). Had an order compelling 30(b)(6) depositions been entered,

 Plaintiff would have had remedies under Fed. R. Civ. P. 30 and 37 to address witness

 preparation, bandying, and lack of memory. Akin to the discretionary remedies available under




 2
  As described below, jury misapprehension of Plaintiff’s legal leave status in January 2017 may have led to an
 improper defense verdict and that possibility alone justifies a new trial.
 3
  The Court denied Plaintiff’s Rule 72(a) Motion. [ECF No. 86] By the end of the trial, First Data was the only
 defendant. Plaintiff had not been permitted to depose the corporate defendant on any topics other than accounting.
 While the accounting evidence was relevant and probative, it certainly is not the heart of an ADA and FMLA case.
 The lack of corporate human resources discovery significantly harmed development of the case for trial.
 4
   Defendants repeatedly referred to incidents regarding Plaintiff’s performance and conduct (shirtless on video call,
 weight comments, arranging alcohol treatment for an employee), yet produced no written documentation as to any
 of these incidents. Had the corporate defendant testified during discovery regarding its human resources
 recordkeeping process and procedures, Plaintiff would have had corporate testimony to impeach the live witnesses’
 lack of recollection or knowledge at trial as the non-existence of written records.See e.g. Transcript at 232:5-24 (Ms.
 Johnson’s lack of knowledge of recordkeeping and bandying of counsel’s questions) The relevant portions of the
 trial transcript cited throughout this Memorandum are attached as Exhibit A.


 PLAINTIFF’S MOTION FOR A NEW TRIAL                        2
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 9 of 30 PageID #: 7755



 Rule 37, a new trial should be set to correct this error and prejudice, with 30(b)(6) depositions

 ordered to occur prior to that trial.

       B. A new trial should be granted as the Court abused its discretion by allowing
          Defendants to present evidence contrary to Defendants’ admissions in their
          Answer.

       Fed. R. Civ. P. 8(b) requires a defendant to admit, deny or declare lack of knowledge or

 information, and that an allegation is admitted if the allegation is not denied. Defendants made

 the following admissions, in addition to others, in their Answer [ECF. No. 19] (“Answer”) to

 Plaintiff’s Complaint [ECF No. 1] (“Complaint”): 5

  Plaintiff did not receive any written performance reviews. Plaintiff was never asked to attend
   a personal performance review meeting. [Complaint/Answer ¶¶80, 81]

  After surgery, Plaintiff refused to take leave, Plaintiff kept working, and First Data did not
   force him to take leave until November 19, 2016. [Complaint/Answer ¶¶ 118, 119]

  During recovery, Plaintiff kept senior management aware of his condition and he continued to
   communicate with his team and management. [Complaint/Answer ¶ 122]

  First Data placed Plaintiff on medical leave due to his condition. [Answer ¶ 141]

  At no time from surgery to notice of termination was Plaintiff informed in writing or
   otherwise that First Data had issues with his performance. [Complaint/Answer ¶163]

  Plaintiff was not terminated for cause. [Defendants’ Trial Exhibit D-273; Plaintiff’s Trial
   Exhibit P-92 (spreadsheet stating termination “Involuntary Not for Cause”)]

       Plaintiff requested, and was not granted, an instruction providing the jury a list of the

 Defendants admissions. See ECF No. 122 attached as Exhibit B at pages 8-12. Defendants

 presented testimony and arguments at trial contrary to their admissions.6 Placing admitted facts,


 5
   The Plaintiff’s Requested Jury Instruction No. 3 (pages 8 to 12 of ECF No. 122) contained a complete list of the
 relevant admissions made by Defendants at the outset of this litigation. Defendants should not have been permitted
 to present evidence or argue a position contrary to any of these factual admissions that served as the background
 against which the entire discovery process was conducted.
 6
   Defendants’ performance based justifications for forcing leave and terminating Plaintiff were inconsistent with
 these admissions. During closing, defense counsel, Mr. DiLorenzo, asked the jury why Plaintiff presented no
 evidence regarding Plaintiff’s work from September 6th to November 19th [Transcript 962:19 - 963:17] – the reason

 PLAINTIFF’S MOTION FOR A NEW TRIAL                       3
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 10 of 30 PageID #: 7756



 which were assumed to be true and not in question during discovery, at issue during trial

 substantially prejudiced Plaintiff’s discovery and presentation of the case. Failure to instruct the

 jury to ignore evidence contrary to these admissions prejudiced Plaintiff. The only remedy to

 rectify Defendants’ conduct is a new trial in which Defendants are bound by their admissions.

       C. A new trial should be granted as the Court failed to rule, and provide its reasons
          for decision, as to Plaintiff’s Motion Pursuant to Fed. R. Civ. P. 56.

       The Plaintiff’s fully briefed Motion for Summary Judgment pursuant to Rule 56 [ECF No.

 94-5] (“Plaintiff’s Rule 56 Motion”) and Defendants’ fully briefed Motion for Summary

 Judgment [ECF No. 94] (“Defendants’ Rule 56 Motion”) were filed on February 28, 2019. On

 May 6, 2019 the Court scheduled oral arguments on Defendants’ Rule 56 Motion for May 22,

 2019. No argument was ever scheduled on Plaintiff’s Rule 56 Motion. Following the May 22,

 2019 arguments, the Court denied Defendant’s Rule 56 Motion due to the temporal proximity

 between relevant events creating genuine issues of material fact. [ECF No. 98] The Court never

 ruled upon the Plaintiff’s Rule 56 Motion. The trial occurred without the Plaintiff knowing the

 Court’s determinations as to the reasons why Plaintiff was not entitled to judgment of liability as

 a matter of law. The Court should re-open the case, rule upon Plaintiff’s Rule 56 Motion and

 provide its reasons for that ruling, and a new trial conducted with the parties fully apprised of the

 Court’s legal reasoning on the issues raised by the Plaintiff’s Rule 56 Motion (most of which are

 addressed herein as well).

       D. A new trial should be granted on Plaintiff’s ADA claim because the jury verdict is
          contrary to the overwhelming evidence.

       The Defendants admitted in their Answer that Plaintiff was forced to take leave because of




 such evidence need not be presented was because Defendants had admitted Plaintiff’s work during this period in the
 Answer and the issue should not have been subject to question. Closing was used improperly to place admitted facts
 in doubt. [See, e.g., Transcript 961:9-963:17]

 PLAINTIFF’S MOTION FOR A NEW TRIAL                      4
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 11 of 30 PageID #: 7757



 his medical condition (i.e. disability was the cause of forced leave). [See Answer, ECF No. 19 at

 ¶141] Defense counsel’s summation took a contrary position to these admissions; [Transcript

 960:9-16] The Defendants presented no evidence as to the functions of Plaintiff’s position or the

 essential functions of Plaintiff’s job for the jury to consider.7 On this record, it is impossible for

 the jury to conclude that Plaintiff was not a qualified individual under the ADA when forced to

 take leave. At best the evidence only shows that First Data may have had issues with how

 Plaintiff was performing his functions, but there is no evidence Plaintiff was incapable of

 performing them. Poor performance does not equate to incapability to perform with or without

 an accommodation. Forcing Plaintiff to quit working and go on leave by definition reduced his

 job responsibilities and is an adverse employment action. A reasonable jury had no evidentiary

 basis to conclude either (i) the Plaintiff could not perform the essential functions of his entire job

 at the time he was forced onto leave, or (ii) that forcing leave was not an adverse employment

 action.8 The jury’s verdict on the ADA claim was contrary to the overwhelming evidence on

 both issues.



 7
   The jury charge provided the jury a list of factors for determining the essential functions of Plaintiff’s job. [ECF
 No. 131, Exhibit D at pgs 9 to 10] There was no evidence presented as to the following factors: employer’s
 judgment, written job descriptions, time spent by Plaintiff performing a function, consequence of not requiring
 someone to perform the functions, the limited number of employees who could perform the function, or the
 functions specialization (in fact evidence was presented that the current less experienced employee (Stamey) could
 perform the essential functions). The Defendants took the position that the training team management portion of
 Plaintiff’s functions, only part of Plaintiff’s duties, was not specialized. [Stamey testimony Transcript 813:13-815:5]
 Plaintiff’s medical professional’s were never told Plaintiff’s job functions [Transcript 256:11-18] No evidence at all
 was presented by Defendants’ as to the essential functions of Plaintiff’s entire scope of job responsibilities. Plaintiff
 continued to perform his job and never received any performance evaluations or performance meetings. A review of
 the department’s effectiveness or it “not running well” as described in Defendant’s closing [Transcript 960:12] is not
 failing to perform essential functions. The Plaintiff provided evidence that Plaintiff’s job was broader than just
 managing the training group previously managed by Mr. Fricke. [Transcript 491:19-23;584:7-585:2] The
 Defendants stated that management of the training group was a small function. [Stamey testimony Transcript
 813:13-815:5] There is no evidence at all that Plaintiff was not performing his other functions outside the small
 training group, and there is no evidence that the training group management functions were essential and not being
 performed.
 8
   The Court tamped down the Plaintiff’s description of his ADA claims and those claims were not reflected in the
 instructions. [Transcript at 874:13-875:24].

 PLAINTIFF’S MOTION FOR A NEW TRIAL                         5
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 12 of 30 PageID #: 7758



       E. A new trial should be granted due to defense counsel’s intimidating tactics
          towards the jury during closing arguments.

       The evidence at trial was clear that the Plaintiff and Joseph Plumeri had a working

 relationship together at financial institutions for more than three decades. The two moved

 together from bank to bank during the 80’s and 90’s. During his direct testimony, the Plaintiff

 described this relationship as “Batman and Robin.” [Transcript 584:11-12] Mr. DiLorenzo,

 during Defendant’s closing statement, tried to belittle this “Batman and Robin” description, and

 instead changed the terminology from “Batman” to “Godfather.” DeLorenzo used this testimony

 to re-characterize of Mr. Plumeri as a “Godfather” who is handing-out favors and who was

 somebody who was going to “take care” of people, which was a direct appeal to the jury’s

 emotional reaction to those descriptions. [See Transcript 976:16-18; 977:22; 980:10; 983:3]

 “Batman and Robin” have no relationship to a singular “Godfather” - fictional Bruce Wayne

 turned into Vito Corleone who has real world counterparts. Mr. DiLorenzo specifically said “in

 my world we would call him the Godfather.” [Transcript 976:16-18] Mr. DiLorenzo stated in his

 summation that without the protection of the Godfather Mr. Barger could not make it alone.

 [Transcript 983:21-22] Mr. DiLorenzo even referred to Mr. Barger being a “target” long before

 January 2017. [Transcript 983:18-19] Mr. DiLorenzo was directly stating that in his world there

 are “Godfathers” like Mr. Plumeri (who has targets and takes care of people). This not so subtle

 subtext could have been viewed by jurors as a threat – in Mr. DiLorenzo’s world, only the

 Godfather can protect you and can target you. Mr. DiLorenzo’s insinuations could have been

 enough to influence a defense verdict. A new trial with a new jury free from these insinuations is

 required for a full and fair decision.

       F. A new trial should be granted because of defense counsel’s conduct intimidating
          witnesses not to testify at trial.

       By letter dated, September 13. 2019, Mr. DiLorenzo wrote to Judge Block, delivered by e-

 PLAINTIFF’S MOTION FOR A NEW TRIAL              6
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 13 of 30 PageID #: 7759



 mail to his clerk, Mr. Innelli. Exhibit C-1. Neither the e-mail nor the letter were filed by ECF.

 Plaintiff’s counsel responded through similar methods, although noting the impropriety of this

 method of communication. Exhibit C-2. These letters did not appear on the docket and they

 addressed information obtained by Plaintiff that counsel for the Defendants (Mr. DiLorenzo, Mr.

 Eidelman, and Mr. Adam Rosman who was General Counsel for First Data prior to the Fiserv

 merger and whose current employment/agency relationship with First Data is undisclosed) just

 weeks before trial spoke with one of Plaintiff’s witnesses - Mr. Ed Labry, former CEO of First

 Data who had worked with Plaintiff, Mr. Plumeri, and Mr. Marino during 2014 and 2015. Mr.

 Labry was listed as a witness on Plaintiff’s original initial Rule 26(a) disclosures in February

 2018. Defense counsel never took the opportunity to depose or conduct any discovery regarding

 Mr. Labry. At Plaintiff’s request, Mr. Labry had agreed to voluntarily testify at trial. Mr. Labry

 was to provide important testimony about his observations of Plaintiff’s performance and value

 within the organization while Mr. Labry was CEO. As trial neared, Plaintiff advised Defendants’

 counsel that Mr. Labry would be testifying. Defense counsel, lacking discovery as to Mr. Labry’s

 testimony, engaged in a call of these three attorneys to a non-attorney to dissuade Mr. Labry

 from testifying. After these calls, Mr. Labry decided not to testify at trial. Combined with all of

 the other errors described herein, and defense counsel’s other misconduct outlined in ECF Nos.

 64, 74, 81, 111, and Plaintiff’s repeated attempts to obtain Defendants cooperation in discovery

 (ECF Nos. 43, 46, 48, 49, 50, 55, 56, 59, 60, 64, 74), the intimidation of Mr. Labry was just

 another example of the denial of Plaintiff’s access to evidence for trial. Plaintiff was

 substantially prejudiced by this interference and a new trial is justified.

      G. If new trial should be granted a new judge should be assigned because of the prior
         relationship between Mr. DiLorenzo, defense counsel, and Judge Block.

      This case commenced with the filing of the Complaint on August 18, 2017. Counsel for the


 PLAINTIFF’S MOTION FOR A NEW TRIAL                7
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 14 of 30 PageID #: 7760



 Defendants consisted only of associates and partners at Saul Ewing until Mr. DiLorenzo filed his

 notice of appearance on July 16, 2019 (nearly two years after the case commenced). [ECF No.

 99] The Court did not hold any hearings or conferences in this case between Mr. DiLorenzo’s

 notice of appearance and the first pre-trial conference held on September 6, 2019 (ten days prior

 to the commencement of the trial). Mr. DiLorenzo appeared in-person at this pre-trial

 conference. During the conference, Mr. DiLorenzo initiated a casual, off-the-record,

 conversation with Judge Block describing how the two were acquaintances from a bus trip on

 which they sat by each other and conversed for several hours, and he discussed a missed dinner

 invitation involving them. This description seemed odd, but innocuous,9 and trial was looming

 and further delays would cost the Plaintiff more. For these reasons, at that time Plaintiff’s

 counsel did not request recusal. Judge Block did indicate during the off-the-record conference

 that he had thought about whether or not he should recuse himself.

       While the jury was deliberating between 2:45p.m.and 3:45 p.m. on September 24, 2019

 [Transcript 1082:6-14] another casual, off-the-record, conversation occurred between Judge

 Block and all counsel, including DiLorenzo. During this conversation, more information was

 stated indicating Mr. DiLorenzo and Judge Block appeared to be more than casual acquaintances

 from a single happenstance bus ride as previously described (e.g., the rapport was noticeably

 familiar and Judge Block commented about his knowledge of Mr. DiLorenzo’s homes and their


 9
   Following the September 6, 2019 off-the-record conference, Plaintiff’s counsel sought his own legal advice on the
 issue. During this September 6, 2019 off-the-record, pre-trial conference, Mr. DiLorenzo stated that he had not been
 before Judge Block, he acted as if he had not seen Judge Block since the bus ride, and he asked basic questions
 regarding federal trial procedure that led Judge Block to inquire of him along the lines of “when were you last in
 federal court?” Plaintiff’s counsel has since discovered that just a few months earlier, in 1:19-cv-0081 (Trippett v.
 Five Star Elec. Corp) being heard by Judge Block, Mr. Di Lorenzo (and his partner Michael Collins) filed their
 notices of appearance on May 29, 2019, and Mr. DiLorenzo appeared in-person before Judge Block in an off-the-
 record pre-motion conference on June 5, 2019 in that case. DiLorenzo’s partner, Michael Collins has also been
 appearing before Judge Block in several cases, such as Mannapova v. P.S.C. Comm. Serv. 1:18-cv-04186. In
 retrospect, Mr. DiLorenzo’s off-the-record disclosures of past relationships at the September 6, 2019 pre-trial
 conference does not appear to have been a full and complete disclosure of the potential impartiality issues.


 PLAINTIFF’S MOTION FOR A NEW TRIAL                        8
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 15 of 30 PageID #: 7761



 size). 10

       When impartiality can reasonably be questioned, the appropriate remedy is

 disqualification/recusal to protect a litigants due process rights. Caperton v. A.T. Massey Coal

 Co., 556 U.S. 868 (2009). See also Canon 3C of the Code of Conduct for United States Judges,

 28 U.S.C. §§ 144 and 455. The relationship between Mr. DiLorenzo and Judge Block raises

 questions of impartiality. The disclosures made to Plaintiff’s counsel were off-the-record, and

 even then were not complete, or accurate (i.e. Mr. DiLorenzo’s claim not to have appeared in

 federal court or before Judge Block when that was not the case). A new trial before a different

 judge must be granted.

       H. A new trial should be granted because of jury confusion as to questions of law
          regarding the Plaintiff’s status as being on FMLA leave at the relevant times in
          January 2017.

       In Plaintiff’s Rule 56 Motion briefing, the Plaintiff raised the issue of 29 C.F.R. §825.300.

 [See ECF No. 94-17 at pgs 7 – 8] Mid-trial, the Court ruled, separately and not on Plaintiff’s

 Rule 56 Motion, that 29 C.F.R. §825.300 prohibited retroactive leave designation under the facts

 of this case (management’s knowledge of Plaintiff’s condition since before surgery and

 following surgery). The Court announced its ruling without the jury present. [Transcript 887:6 –

 888:11] However, before the Court made that ruling, the Defendants already had submitted

 evidence (e.g. Ms. Voycheske testimony Transcript 789:3-791:12), over Plaintiff’s objection

 [Transcript 791:5], that raised a factual question as to Plaintiff’s leave start date due to

 retroactivity and Plaintiff’s corresponding leave status in January 2017.

       The admission of this evidence, coupled with no clear instruction as to the Court’s ruling



 10
   During this off-the-record session before the jury returned its verdict, Your Honor brought up the story of Lord
 Jim in reference to the question of judicial temperament. “He was imprisoned within the very freedom of his
 power.” Lord Jim by Joseph Conrad, Chapter 29.


 PLAINTIFF’S MOTION FOR A NEW TRIAL                        9
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 16 of 30 PageID #: 7762



 on the 29 C.F.R. §825.300 issue, caused confusion with the jury and a written request for

 clarification from the jury. [ECF No. 132 Ct Ex 4] The Court brought the jury back into the

 courtroom to address their request. The transcript of that brief session reveals the confusion of all

 involved, including Judge Block, counsel for both parties, and the jury. [See Transcript 1078:4-

 1082:4] The Court did not answer the jury’s question. Instead, the jury, still confused and

 without their requested clarification provided, was dismissed to re-write their question and come

 back with that revised clarification request. The jury, however, did not return with a revised,

 more focused question. Instead, an hour after being dismissed to write a focused question, the

 jury returned with a verdict in Defendant’s favor. [Transcript 1082:3-1803:23]

       The jury was clearly confused over the Plaintiff’s leave start date, the relevance of the

 evidence presented as to the retroactive change to the start date, and Plaintiff’s FMLA leave

 status in January 2017.11 The Court never clearly instructed the jury that as a matter of law

 Plaintiff was on FMLA leave on the relevant dates in January 2017.

       The admission of retroactive re-designation evidence, the mid-trial ruling on 29 C.F.R.

 §825.300, and the lack of a clear instruction, raises a substantial question as to whether it was the

 jury’s misapprehension of the law and Plaintiff’s legal leave status led to the defense verdict. It is

 not speculative, but possible if not likely, that during only the hour of deliberation without

 having received clarifying instructions, the jury determined that Plaintiff was not on FMLA leave

 when terminated.12 This possibility arises directly out of a failure to properly instruct the jury or

 to provide clarification as to the Court’s legal ruling under 29 C.F.R. §825.300. This instruction


 11
   The jury’s confusion is evident in the Transcript 1078:4-1082:4, the jury’s note requesting clarification ECF No.
 132 Ct. Ex 4, and in the content of the documents in the jury’s initial request for exhibits ECF No. 132 Ex 3 which
 included evidence presented on the retroactive designation issue during Voycheske’s testimony.
 12
   The jury’s short period of deliberation (less tha an hour after being sent to re-write their clarification question)
 raises even further concern that misapprehension was the cause of the verdict because additional issues would need
 to be deliberated if the jury concluded the Plaintiff was on leave.


 PLAINTIFF’S MOTION FOR A NEW TRIAL                        10
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 17 of 30 PageID #: 7763



 error was not harmless.13 Holzapfel v. Town of Newburgh, 145 F.3d 516, 521 (2d Cir. 1998) (it is

 an error if the jury is misled about the correct legal standard or inadequately informed regarding

 the controlling law). A new trial is mandated and at that trial the Plaintiff’s FMLA leave status

 cannot be questioned and the new jury must be properly instructed that Plaintiff was on FMLA

 leave on the relevant dates in January 2017.

       I. A new trial should be granted as the Court improperly instructed the jury
          regarding Plaintiff’s claims under the FMLA.

       The Second Circuit recognizes at least two types of FMLA claims (Woods v. START

 Treatment & Recovery Centers, Inc., 864 F.3d 158, 165-166 (2d Cir. 2017)):

       An employee has the right to return to the position [he] held before taking leave, or
       to an equivalent position with equivalent employment benefits, pay and other terms
       and conditions of employment. . . . FMLA claims come in at least two varieties:
       interference and retaliation. See Potenza v. City of New York, 365 F.3d 165, 167 (2d
       Cir. 2004)(per curiam). In a general sense, an employee brings an “interference”
       claim when [his] employer has prevented or otherwise impeded the employee’s
       ability to exercise rights under the FMLA. See Graziadio v. Culinary Inst. Of Am.,
       817 F. 3d 415, 424 (2d Cir. 2016). “Retaliation” claims on the other hand, involve
       an employee exercising [his] rights or opposing perceived unlawful conduct under
       the FMLA and then being subjected to some adverse employment action by the
       employer. See Potenza, 365 F.3d at 168. The two types of claims serve as ex ante
       and ex post protections for employees who seek to avail themselves of rights
       granted by the FMLA.

       The Plaintiff’s Complaint [ECF No. 1] alleged both interference and retaliation claims

 under 29 U.S.C. §§2614(a)(1) & 2615(a)(1): (i) Defendants interfered with Plaintiff’s

 entitlement to be restored; and (ii) Defendants terminated Plaintiff in retaliation for exercising

 his statutory entitlement to be restored (i.e. Plaintiff was selected for termination because he had

 properly requested reinstatement from leave). See Complaint, ECF No. 1 ¶¶188-228.



 13
   When the jury’s confusion arose, the jury should have been clearly instructed not to address any questions as to
 whether Plaintiff was or was not on leave at the relevant times in January 2017, and the jury should have been
 specifically instructed that as a matter of law, the Plaintiff was on FMLA protected leave at all times between
 November 21, 2016 and January 13, 2017.

 PLAINTIFF’S MOTION FOR A NEW TRIAL                       11
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 18 of 30 PageID #: 7764



       The Court (i) improperly excluded Plaintiff’s requested FMLA instructions [ECF No. 122

 at pgs 15-20],14 (ii) instructed the jury inconsistent with, and contrary to, the law of both

 interference and retaliation, (iii) failed to clearly instruct the jury as to the Court’s 29 C.F.R.

 §825.300 legal conclusion, and (iv) omitted portions, and misstated portions, of the law under 29

 C.F.R. §§825.214 & 825.216. Each of these errors caused harm individually, and significantly, if

 not completely, in the aggregate. A copy of the Court’s written FMLA instruction provided to

 the jury is attached hereto as Exhibit D [ECF No. 131, p. 10 to 11]15 The Court’s instruction was

 a blend of retaliation and interference standards, and the result was an instruction that was

 inconsistent with, and misstated, the law applicable to both claims.

            1.    A new trial should be granted because the Court failed to instruct the jury
                  regarding Plaintiff’s claim of RETALIATION by Defendants for his exercise
                  of his FMLA entitlement to be restored to his position or an equivalent
                  position.

       The “motivating factor” test is applied to FMLA retaliation claims. 16 Woods 864 F.3d at

 167-169. In this case, the Plaintiff needed to prove that his exercise of his statutory entitlement

 to restoration was a factor influencing First Data’s decision to take adverse employment action.

 Here, as in Woods, the failure to instruct the jury on the “motivating factor” standard requires a

 new trial because that failure resulted in impermissible prejudice to the Plaintiff. Woods 864 F.3d

 at 170.17 In a retaliation case, “the job of the jury is simply to decide whether an impermissible


 14
    The Plaintiff provided the Court written proposed instructions and comments/objections to instructions in ECF
 Nos. 112 and 122. Plaintiff objected in writing to the Court’s draft instructions in ECF No. 127. Plaintiff further
 objected during the proceeding. [Transcript 866:24-872:14; 890:1-12]
 15
    During the verbal presentation of the charge to the jury, the Court diverted from the written instruction and ad-
 libbed new sentences that were prejudicial and incorrect to the applicable legal standards. [Transcript 1055:6-24]
 16
   The Plaintiff proposed for the jury to be instructed on retaliation. ECF No. 122 at pg 17. Plaintiff did not object to
 and agreed with Defendants’ Requested Instruction No. 10. ECF No. 103 at pg 12 on retaliation The proposed
 instructions submitted by the Defendants even addressed the “motivating factor” standard for retaliation.. Plaintiff
 further outlined the analysis of his proposed instructions in ECF No. 112 and ECF No. 122. The Plaintiff’s
 objections were raised at Transcript 631:20-632:17 and 867:8-870:7).
 17
    Further, the jury charge directing the jury not to question the business decision of First Data [ECF 131, Exhibit D
 at pg11] compounded the problem by advising the jury that they should not question the reasons for the decision

 PLAINTIFF’S MOTION FOR A NEW TRIAL                        12
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 19 of 30 PageID #: 7765



 factor was a motivating factor in the adverse employment action.” Gordon 232 F.3d at 116;

 Cabrera v. Jakabovitz, 24 F.3d 372, 382 (2d Cir. 1994).

        The Court’s written instruction to the jury, in part, was as follows [the written FMLA

 instruction is attached hereto as Exhibit D pgs 10 to 11, the jury verdict form ECF No. 132 Ct.

 Ex 6, also included in Exhibit D, and the verbal presentation is in Exhibit A Transcript 1054:22-

 1056:8) (together, the “FMLA Instruction”)]:

        Therefore, if you find that the termination of plaintiff’s employment with First Data
        would have occurred because of First Data’s reduction-in-force, and was not merely
        a cover-up for a decision to terminate plaintiff because he had taken leave,18 then
        you must find for the defendant.

 The FMLA Instruction (i) completely misstates the applicable retaliation legal standard and (ii)

 is devoid of any instruction to the jury as to the “motivating factor” test under Woods.19 The

 questions for the jury were not simply whether the Plaintiff was in a RIF or whether the RIF was

 a “cover-up.” See St. Mary’s Honor Center v. Hicks, 509 U.S. 502 (1993)(The employee’s

 burden is to prove a violation of the statute; proof of “pretext” may have evidentiary value but is

 neither necessary nor sufficient). Similar to Gordon, the Court’s FMLA Instruction unduly



 when First Data’s motivation for including Plaintiff in the RIF is directly at issue in the retaliation claim. If a portion
 of the decision to include Barger in the RIF was motivated by Plaintiff’s exercise of his right to restoration, then the
 motivating factor test would be satisfied and even if the jury believed Plaintiff’s performance and compensation also
 were factors, the adverse employment action was still partially motivated by retaliation and the FMLA violated. The
 reasons for the decision to include Plaintiff in the RIF were directly relevant and the instruction not to question the
 business decision, when the decision was at issue, was contrary to the law and was not harmless.
 18
    The FMLA Instruction only addresses retaliation for exercise of the entitlement to “take leave.” Plaintiff’s claim
 has always been the retaliation was a response to Plaintiff’s exercise of the entitlement “to be restored.” The jury
 was never instructed to determine whether Plaintiff’s exercise of his right to restoration was a motivating factor in
 the decision to terminate him. At trial, the Plaintiff produced evidence that Plaintiff’s termination was only
 economically beneficial (i.e. created a cost savings for First Data) if Plaintiff exercised his right to be restored (i.e.
 while on leave and long-term disability, Plaintiff was not a cost to First Data).18 [Dan Charron Testimony -
 Transcript 352:9-358:8] It was only Plaintiff’s exercise of his right to return that made it economically justified to
 terminate him.
 19
   The jury verdict form contained these same errors. The only FMLA liability question was “Is First Data liable
 under the FMLA for terminating plaintiff’s employment?” There were not separate retaliation and interference. This
 verdict form did not incorporate the motivating factor standards, and as discussed below regarding interference,
 focused on the termination and not the lack of restoration.

 PLAINTIFF’S MOTION FOR A NEW TRIAL                          13
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 20 of 30 PageID #: 7766



 placed the burden on Plaintiff to disprove Plaintiff’s inclusion in the RIF. The only question for

 the jury was whether Plaintiff’s exercise of his entitlement to restoration was a motivating factor

 in the decision to terminate him (whether he was terminated in a RIF or otherwise).

 The FMLA Instruction misstated the law by (i) implicitly imposed a “but-for” analysis instead of

 a “motivating factor” standard, and (ii) improperly placed the burden on Plaintiff to prove the

 RIF is a “cover-up.” The FMLA Instruction was contrary to the Woods standard.

        The FMLA Instruction also was legally erroneous as to retaliation for the following

 reasons: (i) the FMLA Instruction and verdict form only addressed retaliation for “taking leave;”

 the jury also should have been instructed and asked if the Plaintiff was terminated for requesting

 restoration from leave; and (ii) the FMLA Instruction incorrectly imposed a burden shifting

 standard that is not present for motivating factor retaliation claims. There is no “pre-text” or

 burden shifting element to the “motivating factor” analysis under the FMLA. Application of

 those concepts to the FMLA is “apt to cause confusion.”20 The instruction asking whether the

 RIF was a “cover-up” led the jury down the wrong factual analysis. There could have been

 multiple factors, but if one was because Plaintiff requested reinstatement, the other reasons are

 irrelevant. The bone fides of the RIF were not an issue. Plaintiff did not need to prove the RIF

 was a “cover-up.” The Plaintiff only need to prove his request for restoration motivated, in part,

 his inclusion in the RIF (whether the RIF was bona fide or not).

        The failure to instruct the jury in a manner consistent with the law applicable to Plaintiff’s

 retaliation claim resulted in impermissible prejudice to Plaintiff and a new trial is required.




 20
    A statute like the FMLA, unlike Title VII, creates substantive rights that an employer must honor. The FMLA is
 “like the National Labor Relations Act, the Fair Labor Standards Act, and the Employee Retirement and Income
 Security Act, all implemented without using the McDonnell Douglas approach. Applying rules designed for anti-
 discrimination laws to statutes creating substantive entitlements is apt to confuse, even if the adaptation is cleverly
 done.” Diaz v. Fort Wayne Foundry Corp. 131 F.3d 711, 712 (7th Cir. 1997).

 PLAINTIFF’S MOTION FOR A NEW TRIAL                         14
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 21 of 30 PageID #: 7767



       2. A new trial should be granted because the Court’s instruction to the jury
          regarding Plaintiff’s claim of INTERFERENCE was inconsistent with the law and
          the factual burden of proof borne by the Defendants.

       The Court’s FMLA Instruction failed to properly instruct the jury as to the elements of a

 claim for FMLA interference. Nowhere in the FMLA Instruction does the Court inform the jury

 that the failure to restore is a violation of the FMLA. The entirety of the FMLA Instruction is

 related to the end result, the termination. The motivation for the termination may be relevant to

 the FMLA retaliation claim, but that motivation is irrelevant to whether First Data interfered

 with Plaintiff’s restoration entitlement. [See footnote 20 above]

       Both the Plaintiff and the Defendants submitted proposed instructions setting forth the

 interference elements from Graziado, 817 F.3d at 424.21 Applying those factors, (i) the Plaintiff

 was eligible to take FMLA leave, (ii) the Plaintiff was approved for, and took, FMLA leave, (iii)

 the Plaintiff was on protected FMLA leave when he delivered his physician’s return to work

 authorization on January 10th; and (iv) Plaintiff was not restored to his position or equivalent

 position. The only issue to be decided by the jury was whether Defendants’ action of refusing to

 reinstate Plaintiff to his position or an equivalent position interfered with Plaintiff’s restoration

 entitlement. The relevant interference statutory and regulatory provisions are as follows

 (emphasis added):

 29 U.S.C. §2614(a)(1)          Except as provided in subsection (b) [key employees], any eligible
 (Statute)                      employee who takes leave under section 2612 of this title for the
                                intended purpose of the leave shall be entitled upon return from such
                                leave – (A) to be restored by the employer to the position of
                                employment held by the employee when the leave was commenced; or
                                (B) to be restored to an equivalent position with equivalent
                                employment benefits, pay, or other terms and conditions of
                                employment.

 21
   See ECF No. 122 at pages 16 to 20 (Plaintiff’s proposed interference instructions); and ECF No. 103 at pages 8 to
 11 (Defendants’ proposed instruction). See, also, Transcript 882:21-883:5 where the focus on the lack of restoration
 instead of the termination was raised by Defendants, and Plaintiff never objected. See also ECF No. 127 at pg 2
 (Plaintiff’s position is that the question for the jury is restoration, not termination).


 PLAINTIFF’S MOTION FOR A NEW TRIAL                      15
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 22 of 30 PageID #: 7768




 29 U.S.C. §2614(a)(3)           Nothing in this section shall be construed to entitle any restored
 (Statute)                       employee to (A) the accrual of any seniority or employment benefits
                                 during any period of leave; or (B) any right, benefit, or position of
                                 employment other than any right, benefit, or position to which the
                                 employee been entitled had the employee not taken leave.

 29 C.F.R. § 825.214             On return from FMLA leave, an employee is entitled to be returned to
 (Regulation)                    the same position the employee held when leave commenced, or to an
                                 equivalent position with equivalent benefits, pay and, other terms and
                                 conditions of employment. An employee is entitled to such
                                 reinstatement even if the employee has been replaced or his or her
                                 position has been restructured to accommodate the employee’s
                                 absence.

 29 C.F.R. § 825.216(a)          An employee has no greater right to reinstatement or to other benefits
 (Regulation)                    and conditions of employment than if the employee had been
                                 continuously employed during the FMLA leave period. An employer
                                 must be able to show that an employee would not otherwise have been
                                 employed at the time reinstatement is requested in order to deny
                                 restoration to employment. For example: (1) If an employee is laid
                                 off during the course of taking FMLA leave and employment is
                                 terminated . . . An employer would have the burden of proving an
                                 employee would have been laid-off during the FMLA leave period . . .
                                 Restoration to a job slated for lay-off when the employee’s original
                                 position is not would not meet the requirements of an equivalent
                                 position. 22

 22
    The Plaintiff reasserts his position that the provisions of 29 C.F.R. §825.216(a) permitting termination of an
 employee while on FMLA protected leave are contrary to the plain and unambiguous language of the statute, 29
 U.S.C. § 2614(a)(1), and therefore 29 C.F.R. §825.216 is not subject to judicial deference under Chevron U.S.A.,
 Inc. v. Nat. Res. Def. Council, Inc., 561 U.S. 2247 (1984). Plaintiff’s complete analysis of this issue, including
 supporting citations, is set forth in the following documents, each incorporated herein by this reference: ECF Nos.
 37; ECF No. 94-5; and ECF No. 94-17. The language of 29 U.S.C. §2614(a)(1) is unambiguous and provides a
 statutory entitlement to restoration that is not subject to any exception for lay-offs or RIFs. As Plaintiff has
 acknowledged, certain circuits have addressed a portion, but not all of the arguments offered by Plaintiff below. See
 ECF No. 37 at pg 14, fn 6. Plaintiff’s argument is as follows:
     The entitlement to take leave is set forth in 29 U.S.C. § 2612 provides “an eligible employee shall be entitled to
      leave” and this entitlement is absolute and without exception. Diaz v. Fort Wayne Foundry Corp. 131 F.3d 711,
      713 (7th Cir. 1997).
     The statutory entitlement to be restored at the end of leave uses nearly identical language to §2912 and provides
      an employee “shall be entitled to be restored”. 29 U.S.C. §2614(a)(1) provides: “Except as provided in
      subsection (b), any eligible employee who takes leave under section 2612 of this title for the intended
      purposes of leave shall be entitled, on return from such leave (A) to be restored by the employer to the
      position of employment held by the employee when the leave commenced; or (B) to be restored to an equivalent
      position with equivalent employment benefits, pay, and other terms and conditions of employment.”
     The statute, 29 U.S.C. §2914(a)(1) clearly states that the only exception to the restoration entitlement is in 29
      U.S.C. §2614(b). Section 2914(b) allows for the termination of key employees on leave, but only if the

 PLAINTIFF’S MOTION FOR A NEW TRIAL                         16
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 23 of 30 PageID #: 7769




     employee is provided notice and opportunity to return from leave early before the employee may be terminated
     while on leave. Even this sole statutory exception in §2614(b) for a key employee is limited and does not give
     an employer an absolute right to deny restoration. If the key employee returns after being noticed, the key
     employee is entitled to restoration. This small group with these procedural requirements is the sole exception to
     the statutory entitlement to restoration. There are no other statutory exceptions. There is no statutory lay-off or
     RIF exception to the entitlement to restoration.
    The exception created by the Department of Labor (“DOL”) in 29 C.F.R. §825.216 allowing the termination
     and non-restoration of any employee on leave is contrary to the plain, unambiguous language of the statute.
     There is nothing in §2614(b), the only statutory restoration exception, authorizing either (i) an employer to
     refuse restoration to an employee that does not meet the key employee requirements or (ii) an employer to
     refuse restoration to a key employee that decides to return early after proper notice is provided.
    The DOL’s regulation, 29 C.F.R. §825.216, purportedly finds its basis in 29 U.S.C. §2614(a)(3) which
     provides: “Nothing in this section shall be construed to entitle any restored employee to (A) the accrual of any
     seniority or employment benefits during any period of leave; or (B) any right, benefit, or position to which the
     employee would have been entitled had the employee not taken leave.” The DOL regulation, 29 C.F.R.
     §825.216(a), then improperly authorizes termination of employees while on FMLA leave based on this
     provision. This expansion of employer rights by the DOL beyond those in §2614(a)(1) cannot be justified by 29
     U.S.C. §2614(a)(3)(B) for the following reasons:
     o   The restoration entitlement statute, 29 U.S.C. §2614(a)(1), states that the only exception to the restoration
         entitlement is in §2614(b) (key employee). Section 2614(a)(1) does not state that there are any other
         exceptions. Section 2614(a)(1) does not state that §2614(a)(3)(B) is an exception to the restoration
         entitlement. Congress knew how to identify the exceptions when it referenced §2614(b), and it did not
         reference §2614(a)(3)(B) as an exception to the entitlement to restoration. Therefore, the DOL’s reliance on
         §2614(a)(3)(B) to create a new exception is directly inconsistent with the statute and broadens employer
         rights beyond those in the statute.
     o   The plain and unambiguous language of 29 U.S.C. §2614(a)(3) applies only to “restored” employees – past
         tense. Section 2614(a)(3) provides “restored employees” are not entitled to greater benefits than they would
         have had if leave would not be taken. Section 2614(a)(3) does not apply to an employee who is on leave
         and has not yet been “restored.”
     o   The only statutory exception is the key employee provisions in §2614(b). The DOL regulation (825.216)
         adds an exception providing: “An employee has no greater right to reinstatement . . . than if the employee
         had been continually employed. . .” “No greater right to reinstatement” is not in the statute (§2614(a)(3))
         addressing “restored” employee benefits and rights after restoration. 29 C.F.R. §825.216 is an improper
         exercise of the Article I authority through the DOL creating a new exception to restoration not adopted by
         Congress.
     o   The DOL’s reading of the past tense “restored employee” in the statute (§2914(a)(3)) to mean “an
         employee on leave and not yet restored” clearly is inconsistent with the plain and normal meaning of the
         words in the statute. The DOL’s interpretation is contrary to basic grammar. The future tense, “to be
         restored” in §2614(a)(1) and the past tense “restored” in §2614(a)(3) do not mean the same thing.
     o   The entitlement to restoration must be read consistently with the absoluteness of the entitlement to take
         leave. The language granting these entitlements is identical, with the only statutory exception being key
         employees (after notice and opportunity to return are provided). 29 C.F.R. § 825.216 expands the
         exceptions beyond those key employees to all employees on leave (with no notice or opportunity to return)
         and there is no statutory basis for doing so.
    29 C.F.R. §825.216(a)(1) is inconsistent with the clear and unambiguous language of the statute and therefore is
     not entitled to judicial deference. When statutory language is unambiguous, the court must apply that language
     without considering other factors. Morrison v. National Australia Bank, Ltd. . 561 U.S. 247 (2010). The courts
     have a duty to refrain from reading a phrase into a statute when Congress has left it out. Keene Corp. v. United
     States, 508 U.S. 200, 208 (1993). It is not the court’s role to address perceived inadequacies in a statute. In re
     Aberl, 78 F.3d 241, 44 (6th Cir. 1996). Congress created one, and only one, statutory exception (key employee –

 PLAINTIFF’S MOTION FOR A NEW TRIAL                        17
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 24 of 30 PageID #: 7770



          The FMLA Instruction did not provide the jury any information regarding the law

 applicable to interference reflected in these statutory and regulatory provisions. The FMLA

 Instruction mislead the jury and misstated defense’s burden of proof, which is not harmless error.

 See LNC Investments, 173 F.3d at 460. The FMLA Instruction stated (the bracketed language

 below was included in the verbal presentation (Transcript 1055:6-24), but was not in the written

 instruction provided to the parties immediately prior to giving the charge):

        [So, you have this nice little law that gives 12-weeks, everybody, Congress passed
        that law. And when that 12-weeks you’re entitled to medical leave, you can’t be
        fired or discharged unless it is for a legitimate business reason. That’s what this
        case is basically about.]23 The Plaintiff had not exhausted his 12-weeks entitlement
        to leave before he was terminated on January 13, 2017. [That’s when he got the
        notice saying he was going to be terminated effective whatever date, OK. That]
        termination therefore was unlawful unless First Data proves by a preponderance of
        the evidence that the Plaintiff would have been terminated even if he had not been
        on leave. . . . Therefore, if you find that the termination of plaintiff’s employment
        with First Data would have occurred because of First Data’s reduction-in-force, and
        was not merely a cover-up for a decision to terminate plaintiff because he had taken
        FMLA leave, then you must find for the defendant.

 This instruction is contrary to law as it did not incorporate the standards of 29 C.F.R. §825.214

 or §825.216 (assuming its validity). The issue on which the jury should have been instructed was

 not whether Plaintiff was terminated in a RIF or whether the RIF was a legitimate business

 reason, but rather whether Defendants interfered with Plaintiff’s entitlement to restoration.




      inapplicable to this case). Out of thin air, with no statutory support, the DOL created additional exceptions to
      the restoration entitlement. These encroachments by the executive branch acting in a manner contrary to the
      plain language of Congress are not subject to the judiciary’s deference. The judiciary is compelled to enforce
      unambiguous Congressional pronouncements. The statute does not contain an exception to restoration for lay-
      offs or RIFs. The DOL’s regulation, 29 C.F.R. §825.216 is invalid to the extent it permits employers to refuse
      restoration to employees with the limited exception of terminations complying with the requirements of the key
      employee provision, and is not a legally justifiable defense to Plaintiff’s claims in this case..
 23
    The Court also had previously characterized the case as being about the legitimacy of the RIF rather than the
 motivation for inclusion of the Plaintiff in the RIF or the interference with restoration. See, e.g., Transcript 835:19-
 836:2. This case was never about whether or not the RIF was legitimate. This case was about whether Plaintiff’s
 return from leave motivated First Data not to restore him and whether accepting Plaintiff’s return to work letter
 triggered the obligation to restore Plaintiff to his position or equivalent position, without exception or excuse.


 PLAINTIFF’S MOTION FOR A NEW TRIAL                         18
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 25 of 30 PageID #: 7771



      a. The FMLA Instruction failed to instruct properly regarding 29 C.F.R. §825.214

          The instruction failed to address the language of 29 C.F.R. §825.214 that provides that

 the Plaintiff was entitled to reinstatement “even if the employee has been replaced or his or her

 position has been restructured to accommodate the employee’s absence.”24 The planning of a

 RIF to make the replacement or restructured position permanent is not an exception to 29 C.F.R.

 §825.214. If Plaintiff was terminated because of replacement or restructuring, the FMLA was

 violated. The Plaintiff presented evidence that his duties were simply moved to Ording, his tasks

 were not eliminated, and his position simply replaced or his duties restructured in his absence.25

 The jury was never asked to determine whether Plaintiff had been replaced or his position

 restructured while on leave and, if so, instructed to find First Data liable for interference under

 the FMLA. These were the questions required to be answered under 29 C.F.R. § 825.214, and the

 jury was not properly instructed, or even instructed at all, as to those standards. This error was

 not harmless. Evidence was produced for the jury to find for the Plaintiff if a proper instruction

 had been given that First Data was liable for interference if the Plaintiff was not restored because

 he was replaced or his position restructured to accommodate him while on leave.

      b. The FMLA Instruction failed to instruct properly regarding 29 C.F.R. §825.216

          The FMLA Instruction committed harmful error by misstating the Defendants’ burden of

 proof under 29 C.F.R. §825.216(a)(1) (assuming its validity) which provides:

       An employer must be able to show that an employee would not otherwise have been
       employed at the time reinstatement is requested in order to deny restoration to

 24
   The entire purpose of the FMLA was to provide employees with job security while on covered leave. A defense
 that involves claims that restoration is not required because while the employee was gone the employer learned that
 others could do the job without needing to employ the employee on leave is antithetical to, and completely guts, the
 purpose of the FMLA. See ECF No. 37-2 Exhibit D.
 25
   Mr. Marino admitted that on November 19, 2016, Ms. Ording was assuming Plaintiff’s job responsibilities on an
 interim basis while he was on leave. See e.g., Marino 11/19/16 text to Barger Ex. P-35 attached hereto as Exhibit E;
 Admission in the Complaint/Answer at ¶¶140 & 146; and Charron Testimony Transcript 350:6-19.


 PLAINTIFF’S MOTION FOR A NEW TRIAL                       19
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 26 of 30 PageID #: 7772



       employment.

 The FMLA Instruction, contrary to this regulation, stated that the Defendant merely must prove

 Plaintiff would have been terminated even if not on leave. That was an incorrect statement of the

 law in 29 C.F.R. §825.216(a)(1), as the temporal test of the regulation is not incorporated (“at the

 time reinstatement is requested”). The burden is on the Defendant to show Plaintiff would not

 otherwise have been employed at the time reinstatement is requested. If the Defendants do

 not prove Plaintiff would have been terminated prior to the time he requested reinstatement, then

 29 C.F.R. § 825.216 is not a defense and the statutory entitlement to restoration controls.

          It is undisputed that Plaintiff delivered his physician’s return to work authorization and

 requested reinstatement on January 10, 2019.26 Plaintiff was still employed on January 10, 2017.

 Plaintiff was not restored to his position or equivalent position despite this request. The

 Defendant failed to meet its burden in this case because Plaintiff had not been terminated at the

 time he requested reinstatement.

          The instruction failed to instruct the jury that the relevant time for measurement of

 Defendant’s interference is “the time reinstatement is requested.” The instruction allowed the

 jury to look at, and speculate, as to the implications of possible events if Plaintiff had not taken

 leave that possibly could have occurred after January 10th even if Plaintiff was at work.27 The



 26
   Plaintiff’s position is that Plaintiff requested reinstatement on November 19, 2016 when resisted being placed
 involuntarily on leave in his text messages with Mr. Marino. (Trial Ex. P-35 attached hereto as Exhibit E)
 27
    In this case, it is impossible to ever know what would have occurred had Plaintiff never taken leave, because
 Plaintiff was on leave and unable to communicate with management the entire time the RIF was being planned. Had
 Plaintiff been at work, his presense and communications may have influenced decisions, and his presense without
 illness would have meant the performance issues raised by Defendant as justification for forcing leave would not
 have occurred. In addition, the evidence is clear that there were no written or uniform standards for selecting
 individuals for inclusion in a RIF. This was not a plant closing or a RIF with specific selection criteria that would
 have applied to Plaintiff whether he had been at work or not. This was not a reduction being planned to include
 Plaintiff prior to Plaintiff taking leave. There is no evidence as to what would have occurred had Plaintiff been at
 work instead of on leave, and there can never be such evidence under these circumstances. First Data cannot meet its
 burden under §825.216.

 PLAINTIFF’S MOTION FOR A NEW TRIAL                       20
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 27 of 30 PageID #: 7773



 simple question for the jury was whether Defendant’s had satisfied their burden to show Plaintiff

 would have been terminated, even if at work, prior to the date he requested reinstatement. No

 reasonable jury could conclude that Plaintiff would have been terminated prior to January 10,

 2017 if Plaintiff was at work, instead of on leave, because Plaintiff was not notified or terminated

 until after he submitted his physician’s authorization requesting restoration.

    c. The FMLA Instruction failed to instruct as to the obligation to restore upon
       acceptance of the physician’s return to work authorization

          First Data had a statutory obligation to restore upon delivery of the physician’s release:

       Once an employee submits a statement from [his] health care provider which
       indicates that [he] may return to work, the employer’s duty to reinstate him has
       been triggered under the FMLA. Brumbalogh v. Camelot 427 F.3d 996 (6th Cir.
       2005); see also James v. Hyatt Regency Chicago, 707 F.3d 775, 780 (7th Cir. 2013).

          The events that possibly could have occurred after Plaintiff’s reinstatement are legally

 irrelevant to the question as to whether First Data interfered with Plaintiff’s entitlement to be

 restored. We will never know, nor can we know, what would have occurred if Plaintiff had been

 restored as required. The FMLA does not guaranty employment after reinstatement. But, the

 FMLA does require restoration and prohibits retaliatory termination. Failing to restore alone

 constitutes interference, creates liability, and entitles Plaintiff to the remedies within 29 U.S.C.

 §2617.

          The possibility that Plaintiff may have been terminated at some indeterminate time after

 restoration is legally irrelevant to the interference claim. This would have been a completely

 different case had First Data reinstated Plaintiff and, after that reinstatement, Plaintiff was

 included in a reduction-in-force. In that situation, the Plaintiff’s only claim would be retaliation

 as his entitlement to restoration would have been satisfied (assuming he was not restored to a

 position clated for lay-off). However, First Data did not take that legally required course of

 action. Instead, First Data decided not to restore Plaintiff to his position or an equivalent position

 PLAINTIFF’S MOTION FOR A NEW TRIAL                21
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 28 of 30 PageID #: 7774



 even though the Plaintiff had requested reinstatement. This decision by First Data gives rise to

 Plaintiff’s claim for interference. The RIF is not a defense because Plaintiff was not terminated

 until after he had satisfied First Data’s prerequisites to restoration by requesting reinstatement

 and delivering his physician’s authorization.

    d. “Legitimate Business Reason” is not a defense and inclusion of that reference in the
       verbal presentation of the charge was an instruction error.

        “Legitimate business reason,” a term used in the verbal, but not written, charge is not a

 defense to an interference claim. The only question is whether an entitlement was denied. The

 employer’s intent is irrelevant. Williams v. Shenango, 986 F.Supp 309, 318 (W.D. Pa. 1997);

 Marshall v. The Rawlings Co., 854 F.3d 368 (6th Cir. 2011); Smith v. Blue Dot Services Co., 283

 F.Supp. 368 (D.Kan 2008). “An interference action is not about discrimination, it is only about

 whether the employer provided the employee with the entitlements guaranteed by the FMLA.”

 Callison v. City of Philadelphia, 430 F.3d 117, 120 (3d Cir. 2005); see also footnote 20 above.

 The Title VII legitimate business reason standards are inapplicable. If the Defendant’s burden

 under 29 U.S.C. §825.216(a) is not met, Defendant is liable for interference regardless of the

 justification presented, legitimate or not – the statute was violated. Plaintiff requested

 reinstatement and provided his return to work authorization. First Data did not restore Plaintiff.

 The jury was not properly instructed on the factual issues on which the Defendant bears the

 burden of proof set forth in 29 C.F.R. §825.216. The verdict is contrary to the law and evidence.

 Defendants did not, and cannot, offer proof that Plaintiff would have been terminated prior to

 January 10th if he had been at work and not on leave.




 PLAINTIFF’S MOTION FOR A NEW TRIAL                22
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 29 of 30 PageID #: 7775



      J. A new trial should be granted as the jury’s verdict with respect to FMLA
         interference (i) is contrary to the overwhelming evidence and (ii) is contrary to the
         law as Defendants admit Plaintiff was restored to a position slated for lay-off in
         violation of 29 C.F.R. §825.216

      The Defendants rely upon 29 C.F.R. § 825.216 as a basis for laying-off Plaintiff as part of a

 RIF. However, during the trial, Defense Counsel repeatedly attempted to correct the record to

 demonstrate that Plaintiff was notified of his termination on January 13, 2017, but that he was

 returned to regular payroll and was on non-working status from January 17, 2017 to February 28,

 2019 receiving full pay. [Transcript 825:4-25; 1020:12-1021:17] The final sentence of 29 C.F.R.

 §825.216(a)(1) clearly states First Data’s conduct constitutes interference with Plaintiff’s

 entitlement to restoration:

         Restoration to a job slated for lay-off when the employee’s original position is not
         would not meet the requirements of an equivalent position.

 Ording had Plaintiff’s job on an interim basis, it was not eliminated. [See footnote 25] Had the

 jury been properly instructed on the employer’s restoration requirements and this prohibition on

 restoration to a position slated for lay-off, the evidence was overwhelming that the Defendants

 failed to restore the Plaintiff to his position or an equivalent position as they brought him back

 full-salary, but on non-working status (not equivalent) and then terminated him in a lay-off six

 weeks later. Under these circumstances, 29 C.F.R. §825.216 is not a defense and the jury was not

 instructed on this aspect of §825.216 at all.

   IV.      CONCLUSION

   The FMLA instruction was legally flawed for the reasons stated above, including, but not

 limited to, with respect to the retaliation claim as it did not include the motivating factor

 standard, improperly placed the burden on Plaintiff to prove the RIF was a “cover-up,” failed to

 instruct on the entitlement to restoration, failed to instruct as to 29 C.F.R. §825.214, failed to

 instruct on the proper burden of Defendants under 29 C.F.R. §825.216, and failed to instruct on

 PLAINTIFF’S MOTION FOR A NEW TRIAL                23
Case 1:17-cv-04869-FB-LB Document 138 Filed 10/22/19 Page 30 of 30 PageID #: 7776



 the prohibition on restoration to a job slated for lay-off. These instruction failures, and the others

 errors described above, were not harmless. For these reasons, the Court should enter an Order

 pursuant to Fed. R. Civ. P. 59 granting Plaintiff a new trial.




 October 22, 2019                               Respectfully Submitted,
                                                THE LAW OFFICE OF SHAWN SHEARER, P.C.

                                                ____/s/ Shawn Shearer_____________
                                                SHAWN SHEARER
                                                shawn@shearerlaw.pro

                                                ZEITLIN & ZEITLIN, P.C.

                                                ____/s/ David Zeitlin____________
                                                DAVID ZEITLIN
                                                david@zeitlinlawfirm.com




 PLAINTIFF’S MOTION FOR A NEW TRIAL                24
